USDC IN/ND case 3:18-cv-00899-JD-MGG document 44 filed 06/15/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ENEDEO RODRIGUEZ, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:18-CV-899-JD-MGG

 NICK MCCLOUGHEN,

               Defendant.

                                 OPINION AND ORDER

       Enedeo Rodriguez, Jr., a prisoner without a lawyer, filed a motion titled “Motion

for Extention [sic] of Time and Reconsider.” ECF 36. Rodriguez asks the court to

reconsider its March 4, 2021, order denying his request to amend his complaint. He also

requests additional time to respond to the court’s status report order.

       In its March 4, 2021, order, the court denied Rodriguez’s request to amend his

complaint for several reasons. ECF 33-1. First, he sought to amend his complaint by

adding his infant daughter as a plaintiff. However, Rodriguez’s request was denied

because a pro se litigant may not represent the interests of his minor child. See Elustra v.

Mineo, 595 F.3d 699, 705 (7th Cir. 2010) (to protect the interests of the minor party, “a

next friend may not, without the assistance of counsel, bring suit on behalf of a minor

party.”) Next, he sought leave to amend his complaint by adding four new defendants:

South Bend SWAT Lieutenant Spadasora, ATF Agent Wayne Lessner, Elkhart Police

Officer Andrew Whitmyer, and the Elkhart Police Department. Because he sought to

add these defendants more than two years after the November 2, 2016, search of his
USDC IN/ND case 3:18-cv-00899-JD-MGG document 44 filed 06/15/21 page 2 of 4


home, and there was no indication he made an error in identifying the proposed

defendants, the court found the relation-back doctrine did not apply to his claims and,

as a result, he had not asserted his claims in a timely manner. King v. One Unknown

Federal Correctional Officer, 201 F.3d 910, 914 (7th Cir. 2000) (Rule 15(c)(1)(C) (“permit[s]

an amendment to relate back to the original complaint only where there has been an

error made concerning the identity of the proper party and where that party is

chargeable with knowledge of the mistake.”)

       In his motion to reconsider, Rodriguez again asks the court to allow him to

amend his complaint to add his infant daughter as a plaintiff. ECF 36. He asserts his

mother has been caring for his daughter and has no financial means to hire an attorney

to represent his daughter in this case. Id. at 2. Rodriguez points out that he mentioned

his daughter in his original complaint and, if he is not permitted to represent his

daughter, he asks that the court appoint an attorney for her. Id. at 3. However, here

Rodriguez is attempting to improperly represent the interests of his daughter by

requesting that the court appoint her an attorney, which he is not permitted to do.

Elustra, 595 F.3d at 699. Therefore, his request is denied.

       Furthermore, Rodriguez once again requests that the court allow him to add ATF

Agent Wayne Lessner as a defendant. ECF 36 at 3. He states he mistakenly failed to

identify ATF Agent Lessner by name in his original complaint and instead referred to

him as ATF Agent UC 3749. Id. Rodriguez explains he properly identified ATF Agent

Lessner by name in two other court filings and thought the court would automatically

list ATF Agent UC 3749 as ATF Agent Lessner in this case. Id. However, Rodriguez did


                                              2
USDC IN/ND case 3:18-cv-00899-JD-MGG document 44 filed 06/15/21 page 3 of 4


not make an error in identifying or naming ATF Agent Lessner as required by Rule 15

(c)(1)(C). By his own admission, he knew ATF Agent UC 3749’s name was Wayne

Lessner but neglected to identify him as such in his complaint. Instead, Rodriguez

expected the court to review the filings in this case to ascertain ATF Agent UC 3749’s

identity. The court properly dismissed ATF Agent UC 3749 as an unnamed defendant.

Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (“it is pointless to include lists of

anonymous defendants in federal court; this type of placeholder does not open the door

to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.”)

Accordingly, ATF Agent Lessner will not be added as a defendant in this case.

       “A motion for reconsideration performs a valuable function where the Court has

patently misunderstood a party, or has made a decision outside the adversarial issues

presented to the Court by the parties, or has made an error not of reasoning but of

apprehension.” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th

Cir. 1990). But “[r]econsideration is not an appropriate forum for rehashing previously

rejected arguments or arguing matters that could have been heard during the pendency

of the previous motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004). Rodriguez

is simply rehashing the arguments he raised in his motion to amend his complaint in an

effort to overturn the court’s March 4, 2021, order. He has presented no evidence

correcting a patent misunderstanding or a manifest error of law or fact. Because there is

no basis for overturning the court’s March 4, 2021, order, Rodriguez’s motion for

reconsideration will be denied.




                                              3
USDC IN/ND case 3:18-cv-00899-JD-MGG document 44 filed 06/15/21 page 4 of 4


       As a final matter, Rodriguez has requested an extension of time to respond to the

court’s status report order. ECF 36 at 1-2. He states he needs additional time to prepare

his status report because the Indiana State Prison has been on an extensive lockdown

and he has not been able to access the law library. In the interests of justice, his request

will be granted, and he will be afforded a limited amount of time to file a status report.

       For these reasons, the court GRANTS IN PART and DENIES IN PART Enedeo

Rodriguez, Jr.’s motion for an extension of time and reconsideration. ECF 36. The

motion is GRANTED to the extent Rodriguez requests additional time to file a status

report. The time for him to file a status report is ENLARGED to June 30, 2021. His

motion is DENIED to the extent he requests reconsideration of the court’s March 4,

2021, order.

       SO ORDERED on June 15, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
